Citation Nr: 1421832	
Decision Date: 05/14/14    Archive Date: 05/21/14

DOCKET NO.  09-37 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a higher initial disability rating (evaluation) in excess of 10 percent for left (minor) shoulder and chest gunshot wound residuals with retained metal fragments and scar residuals.

2.  Entitlement to a higher initial disability rating in excess of 10 percent for the period prior to October 30, 2013 and in excess of 20 percent from October 30, 2013 for thoracolumbar degenerative disc disease and osteoarthritis and sacroiliac joint arthritis (hereinafter "thoracolumbar spine disability").


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant); Veteran's spouse


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel 


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from December 1965 to November 1967, May 1968 to June 1980, and October 1981 to March 1988.

This appeal comes to the Board of Veterans' Appeals (Board) from January 2008, March 2010, and November 2013 rating decisions decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, VA.  The January 2008 rating decision, in pertinent part, granted service connection for left (minor) shoulder and chest gunshot wound residuals with a retained metallic fragment and scar residuals and assigned a 10 percent rating (finding that the scar residuals were noncompensable) effective July 21, 2006 and granted service connection for the thoracolumbar spine disability and assigned a noncompensable (0 percent) rating effective August 30, 2005.  A subsequent March 2010 rating decision, in pertinent part, assigned a 10 percent rating for the thoracolumbar spine disability effective August 30, 2005.  A November 2013 rating decision created a "staged" initial rating of 20 percent for the thoracolumbar spine disability from October 30, 2013 (the date of the October 2013 VA examination).

A Veteran is generally presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  The assignment of a 10 percent rating prior to October 30, 2013 and a 20 percent rating from October 30, 2013 for the thoracolumbar spine disability does not constitute the maximum available benefits for the period on appeal; therefore, the issue remains before the Board.

Pursuant to the October 2013 Board remand instructions, the Veteran underwent VA examinations in October 2013 in order to assist in determining the current severity of the left shoulder and chest gunshot would residuals and thoracolumbar spine disability.  As discussed below, the Board finds that the October 2013 VA examination reports were thorough and adequate and in compliance with the Board's remand instructions; therefore, Board finds there has been substantial compliance with the prior Board remand orders.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders); D'Aries v. Peake, 22 Vet. App. 97 (2008).  The case was returned to the Board for appellate consideration and is now ready for disposition.  

In October 2012, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge in Washington, DC.  A copy of the hearing transcript has been associated with the record.  In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also the file on the "Virtual VA" system to insure a total review of the evidence.   

The issue of entitlement to service connection for traumatic brain injury (TBI) residuals to include amnesic disorder and concussion residuals has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See August 2009 VA psychiatric examination.  This issue was previously referred by the Board in October 2013, but a review of the claims file does not indicate that action has been taken by the AOJ; therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).


FINDINGS OF FACT

1.  For the entire initial rating period, the Veteran's left (minor) shoulder and chest gunshot wound residuals have been manifested by a deep penetrating wound from a single bullet with retained bullet fragment; weakness initially after injury that resolved; subjective complaints of lack of endurance, pain, and stiffness; impairment of outward and inward rotation of the arm; and a 6 square centimeter scar with tenderness over the surrounding area, more nearly approximating a moderate Muscle Group IV injury.

2.  For the entire initial rating period, the Veteran's left (minor) shoulder and chest gunshot wound residuals have not more nearly approximated a moderately severe Muscle Group IV injury.

3.  For the entire initial rating period, the Veteran's left (minor) shoulder and chest gunshot wound scar has been characterized by one scar that is 6 square centimeters and tender to palpation. 

4.  For the entire initial rating period, the Veteran's left (minor) shoulder and chest gunshot wound scar has not been characterized as a scar of the head, face, or neck; in excess of 6 square inches (39 square centimeters); unstable; or productive of limitation of function.

5.  For the initial rating period prior to October 30, 2013, the Veteran's thoracolumbar spine disability has been manifested by thoracolumbar degenerative disc disease and osteoarthritis and sacroiliac joint arthritis; pain; noncompensable limitation of motion; muscle spasms that have not resulted in abnormal gait or abnormal spinal contour; normal spinal alignment and curvature; and subjective complaints of stiffness, fatigability, tenderness, lack of endurance, and weakness.

6.  For the initial rating period prior to October 30, 2013, the Veteran's thoracolumbar spine disability has not been manifested by ankylosis; incapacitating episodes requiring physician ordered bed rest having a total duration of at least 2 weeks during a 12 month period; forward flexion of the thoracolumbar spine to 60 degrees or less; combined range of motion not greater than 120 degrees; or muscle spasm, guarding, or localized tenderness severe enough to result in abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

7.  For the initial rating period from October 30, 2013, the Veteran's thoracolumbar spine disability has been manifested by thoracolumbar degenerative disc disease and osteoarthritis and sacroiliac joint arthritis; forward flexion to 60 degrees; objective evidence of painful motion; interference with sitting, standing, and weight-bearing; and combined range of motion to 160 degrees.

8.  For the initial rating period from October 30, 2013, the Veteran's thoracolumbar spine disability has not been manifested by ankylosis; incapacitating episodes requiring physician ordered bed rest having a total duration of at least 4 weeks during a 12 month period; or forward flexion of the thoracolumbar spine to 30 degrees or less.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for left (minor) shoulder and chest gunshot wound residuals with retained metal fragments have not been met or more nearly approximated for the entire initial rating period on appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. 
§§ 4.3, 4.7, 4.56, 4.73, Diagnostic Code 5304 (2013).

2.  Resolving reasonable doubt in favor of the Veteran, the criteria for a separate 10 percent disability rating, but no higher, for left (minor) shoulder and chest gunshot wound scar have been met for the entire initial rating period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 4.118, Diagnostic Codes 7800 to 7806 (2006).

3.  For the initial rating period prior to October 30, 2013, the criteria for a disability rating in excess of 10 percent for the thoracolumbar spine disability have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2013).   

4.  For the initial rating period from October 30, 2013, the criteria for a disability rating in excess of 20 percent for the thoracolumbar spine disability have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2013).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.               38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied.  The RO sent the Veteran a letter in August 2006 that explained the requirements to establish service connection and included information regarding the assignment of ratings and effective dates.  Further, this case concerns an initial rating and comes before the Board on appeal from the decision which also granted service connection; therefore, there can be no prejudice to the Veteran from any alleged failure to give adequate 38 U.S.C.A. § 5103(a) notice for the service connection claims.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC  8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice arises from receipt of a notice of disagreement).  Thus, the Board concludes that VA satisfied its duties to notify the Veteran.   

VA satisfied its duty to assist the Veteran in the development of the claim.  First, VA satisfied its duty to seek, and assist in the procurement of, relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file with regard to the issues on appeal include service treatment records, service personnel records, VA treatment records, private treatment records, VA examination reports, a copy of the March 2010 decision review officer (DRO) hearing transcript, a copy of the October 2012 Board hearing transcript, articles submitted by the Veteran, and lay statements.  

Second, VA satisfied its duty to obtain a medical opinion when required.  See        38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  However, unless the claimant challenges the adequacy of the examination or opinion, the Board may assume that the examination report and opinion are adequate and need not affirmatively establish the adequacy of the examination report or the competence of the examiner.  Sickels v. Shinseki, 643 F.3d 1362, 1365-66 (Fed. Cir. 2011); see also Rizzo v. Shinseki, 
580 F.3d 1288, 1290-1291 (Fed. Cir. 2009) (holding that the Board is entitled to assume the competency of a VA examiner unless the competence is challenged).  Indeed, even when the adequacy is challenged, the Board may assume the competency of any VA medical examiner, including even nurse practitioners, as long as, under 38 C.F.R. § 3.159(a)(1), the examiner is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  See Cox v. Nicholson, 20 Vet. App. 563 (2007).

With regard to the issue of a higher initial rating for the thoracolumbar spine disability, the Veteran was provided with VA examinations in September 2006, April 2010, and October 2013 (pursuant to the October 2013 Board remand instruction based on the Veteran's physician-spouse's assertion that the thoracolumbar spine disability had increased in severity).  With regard to the issue of a higher initial rating for left shoulder and chest gunshot wound residuals, the Veteran was provided with VA examinations in September 2006 and October 2013.  The VA examination reports have been associated with the claims file.  

In a November 2009 substantive appeal (VA Form 9), the Veteran disagreed with the September 2006 VA examiner's findings that there was no loss of power, weakness, lack of endurance, pain, or stiffness in the left shoulder and that there was no radiation of pain on movement, muscle spasms, tenderness, or pain and lack of endurance upon repetitive use associated with the thoracolumbar spine disability, contending that the VA examiner's examination techniques were at best very hurried and superficial.  The Veteran contended that the September 2006 VA examiner did not pay close attention to the information the Veteran provided and that the September 2006 VA examiner did not specialize in orthopedics or any other medical specialty.  

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has held that a claimant challenging the expertise of a VA physician must "set forth the specific reasons . . . that the expert is not qualified to give an opinion."  Bastien v. Shinseki, 599 F.3d 1301, 1307 (Fed. Cir. 2010).  That has not happened in this case.  While the Veteran has expressed disagreement with the September 2006 VA examiner's findings, the Board finds that the VA examiner was competent and qualified through education, training, and experience to offer medical diagnoses, statements, or opinions.  Further, the subsequent VA examinations obtained and the VA and private treatment records associated with the claims file are consistent with the September 2006 VA examiner's findings.  As such, the Board finds that the VA examination reports are thorough and adequate and provide a sound basis upon which to base a decision with regard to these issues.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history, conducted a physical examination, and specifically addressed the symptoms listed in the relevant criteria in the potentially applicable diagnostic codes.   

The Veteran testified at an October 2012 Board hearing before the under undersigned Veterans Law Judge and a transcript is of record.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, during the Board hearing, the Veterans Law Judge advised the Veteran as to the issues on appeal.  The Veteran and his spouse testified regarding symptoms, limitations, and problems associated with the thoracolumbar spine and left shoulder and chest gunshot wound residuals.  As the Veteran and his spouse presented evidence of symptoms and limitations due to the thoracolumbar disability, including pain and limitation of motion, and due to the gunshot wound residuals, including the painful and tender scar and retained metal fragments, and there is additionally medical evidence reflecting the severity of the thoracolumbar disability and gunshot wound residuals, there is no overlooked or missing or outstanding evidence that might substantiate these issues.  Moreover, neither the Veteran nor the representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has identified any prejudice in the conduct of the Veterans Law Judge.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.  

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. 
§ 5103(a), § 5103A, or 38 C.F.R. § 3.159.

Disability Ratings Law and Regulations 

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2013).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1 (2013).  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2 (2013).  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of the evidence, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

Where, as here, the question for consideration is the propriety of the initial evaluations assigned, evaluation of the evidence since the grant of service connection and consideration of the appropriateness of staged ratings is required whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Board has considered whether a staged rating is warranted.  As will discuss in more detail below, the Board finds that the assignment of staged ratings for the left shoulder and chest gunshot wound residuals is not appropriate in this case and has continued the staged ratings assigned for the thoracolumbar spine disability.  

For disabilities of the musculoskeletal system, the Board also considers whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.  Additionally, painful motion is an important factor of disability; and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  Although pain may cause a functional loss, pain itself does not constitute functional loss.   Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The Board has reviewed all of the evidence in the claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the issues.

Initial Rating for Left Shoulder and Chest Gunshot Wound Residuals

The Veteran is in receipt of a 10 percent initial disability rating for the left shoulder (minor) and chest gunshot wound residuals under 38 C.F.R. § 4.73, Diagnostic Code 5304 for rating injuries of Muscle Group IV from July 2006.  The Veteran is right arm dominant (see August 2009 VA examination report) and is assigned a 10 percent rating for moderate impairment of Muscle Group IV.  

The functions of Muscle Group IV are stabilization of the shoulder against injury in strong movements, holding head of humerus in socket; abduction; and outward rotation and inward rotation of the arm.  The muscles involved include the intrinsic muscles of the shoulder girdle: (1) supraspinatus; (2) infraspinatus and teres minor; (3) subscapularis; and (4) coracobrachialis.  Concerning injury to the nondominant arm, a slight injury warrants a noncompensable rating.  A moderate injury warrants a 10 percent rating.  A moderately severe or severe injury warrants a 20 percent rating.  38 C.F.R. § 4.73, Diagnostic Code 5304.

Muscle group damage is categorized as mild, moderate, moderately severe, and/or severe, and evaluated accordingly.  38 C.F.R. § 4.56.  Disability of a muscle group is based on impaired joint motion and its ability to perform its full work.  Principal symptoms are weakness, fatigability, coordination, swelling, deformity, and atrophy.  The principal factors are impairment of delicate coordination, strength of scar bound muscles, and lowering of fatigue threshold.  Skin scars are incidental and negligible but allow for envisaging the whole track of the missile, including any bony or nerve involvement.  It is the deep intra-and inter-muscular scarring that is disabling.  Through-and-through or other wounds of the deep structure almost invariably cause scarring so that muscles pull against other muscles causing incoordination and loss of strength.  Prolonged exertion brings about fatigue and pain, thus interfering with function.  38 C.F.R. §§ 4.47, 4.48, 4.49, 4.50, 4.51, 4.54 (2013).  For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  38 C.F.R. § 4.56(c).

Moderate disability of muscles--(i) Type of injury.  Through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effective of high velocity missile, residuals of debridement, or prolonged infection.  (ii) History and complaint.  Service department record or other evidence of in-service treatment for the wound.  Record of consistent complaint of one or more of the cardinal signs and symptoms of muscle disability as defined in paragraph (c) of this section, particularly lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles.  (iii)  Objective findings.  Entrance and (if present) exit scars, small or linear, indicating short track of missile through muscle tissue.  Some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.  38 C.F.R. § 4.56(d).   

Moderately severe disability of muscles--(i) Type of injury.  Through and through or deep penetrating wound by small high velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  (ii) History and complaint.  Service department record or other evidence showing hospitalization for a prolonged period for treatment of wound.  Record of consistent complaint of cardinal signs and symptoms of muscle disability as defined in paragraph (c) of this section and, if present, evidence of inability to keep up with work requirements.  (iii) Objective findings.  Entrance and (if present) exit scars indicating track of missile through one or more muscle groups.  Indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side.  Tests of strength and endurance compared with sound side demonstrate positive evidence of impairment.  Id.  

Severe disability of muscles--(i) Type of injury.  Through and through or deep penetrating wound due to high-velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring.  (ii) History and complaint.  Service department record or other evidence showing hospitalization for a prolonged period for treatment of wound.  Record of consistent complaint of cardinal signs and symptoms of muscle disability as defined in paragraph (c) of this section, worse than those shown for moderately severe muscle injuries, and, if present, evidence of inability to keep up with work requirements.  (iii) Objective findings.  Ragged, depressed and adherent scars indicating wide damage to muscle groups in missile track.  Palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in wound area.  Muscles swell and harden abnormally in contraction.  Tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side indicate severe impairment of function.  If present, the following are also signs of severe muscle disability: (A) X-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile.  (B) Adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle.  
(C) Diminished muscle excitability to pulsed electrical current in electrodiagnostic tests. (D) Visible or measurable atrophy.  (E) Adaptive contraction of an opposing group of muscles.  (F) Atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle.  
(G) Induration or atrophy of an entire muscle following simple piercing by a projectile.  Id.

The Veteran contends generally that the service-connected left shoulder and chest gunshot wound residuals have manifested in more severe symptoms than that contemplated by the 10 percent initial disability rating assigned.  Specifically, in a November 2009 substantive appeal (VA Form 9), the Veteran contended that he was entitled to a 20 percent rating due to pain and limited motion of the left shoulder.  The Veteran stated that he did not remember if or how much debridement was performed on his gunshot wound, but contended that the extent of the scar is an indicator of fairly large soft tissue damage.  The Veteran reported that the bullet fragmented into three pieces with two of the fragments working their way out of the upper left arm years later.

At the March 2010 DRO hearing, the Veteran testified that his left shoulder dislocates on a weekly basis and that he can raise his arm to about 80 degrees before pain starts.  The Veteran testified that he has tenderness and sensitivity in the muscle and skin surrounding the gunshot wound.  At the October 2012 Board hearing, the Veteran testified that the scar tissue around the wound is sensitive to the touch.  The Veteran testified that, after he was shot in service, the military physicians tried to remove the three bullet fragments for about 35 minutes trying to get the pieces out.  The Veteran reported that the gunshot wound was sown up with 20 metal sutures leaving a hole in his shoulder that took months to heal.  The Veteran testified that he can still feel the bullet fragment when he moves the left shoulder and chest.

After review of the lay and medical evidence of record, the Board finds that the weight of the evidence demonstrates that the Veteran's left shoulder and chest gunshot wound residuals have been productive of no more than moderate impairment of Muscle Group IV throughout the entire initial rating period, which is commensurate with the 10 percent rating assigned under Diagnostic Code 5304.

In the interest of providing historical background on the Veteran's muscle injury, the Board notes that the service treatment records show that the Veteran incurred a fragment wound injury to the left shoulder in October 1967 while serving in the Republic of Vietnam.  The service treatment records note a three to four millimeter incision with moderate subcutaneous hematoma (a localized collection of blood outside the blood vessels underneath the skin forming a bruise) and that the wound was debrided using sterile techniques.  The service treatment records note that the Veteran was admitted on October 9, 1967 for treatment of the gunshot wound and discharged on October 10, 1967.  October 10, 1967 service treatment records note that the dressing over the gunshot wound was changed and cleaned.  An October 12, 1967 service treatment record notes that the wound was cleaned and the dressing on the shoulder was changed.  On October 13, 1967, four silk sutures were used to close the wound.  The dressing covering the left shoulder gunshot wound was again changed on October 15, 16, and 17, 1967.  Service treatment records note that the sutures were removed from the shoulder on October 20, 1967 and the area was redressed.   An August 1969 service treatment record shows that an X-ray revealed evidence of metallic shrapnel-like density under the middle one third of the left clavicle.  An October 1987 retirement physical notes that the Veteran was wounded in the upper left shoulder and provides a diagnosis of bullet wound scar over left shoulder blade.

An April 1994 private treatment record notes that the Veteran reported that his left shoulder was stiff and painful and that a radiological report reflected a metallic residual in the left shoulder.  A March 2005 VA radiology report notes that the Veteran was evaluated based on pain and limited range of motion status post combat injury of gunshot to the left shoulder.  The radiology report notes no evidence of fracture, dislocation, or bone destruction, but that a retained 6 by 9 millimeter metallic foreign body was noted at the soft tissue inferior to the mid-clavicle.  A May 2005 VA treatment record notes that x-rays revealed a 6 by 9 millimeter metallic foreign body in the soft tissue inferior to the mid-clavicle without evidence of fracture or bone destruction.  A November 2005 VA radiology report notes a small metallic foreign body in the soft tissue of the left shoulder region, specifically the medial aspect of the scapula.  An April 2006 VA treatment record notes no muscle atrophy; 5/5 (normal) muscle strength in all extremities; and full range of motion in all extremities.

At a September 2006 VA examination, the Veteran reported that he suffered a bullet wound to the left shoulder and upper left chest while on active duty and the bullet broke into three fragments with one fragment remaining in his body.  The Veteran reported no deep penetration, but that he had muscle damage and a fracture of three ribs.  The Veteran reported experiencing chronic pain in the chest and left shoulder since the injury that is intermittent, occurring once a week and lasting for a few minutes.  The Veteran reported that he can function without taking medications and that there is no functional impairment.  

The September 2006 VA examiner noted no muscle atrophy or weakness, normal muscle tone, and all muscle groups were nontender.  Physical examination of the left shoulder joint showed no edema, effusion, weakness, tenderness, redness, heat, abnormal movements, guarding movements, or subluxation.  Range of motion testing revealed full range of motion in the left shoulder without pain and no pain, fatigue, weakness, lack of endurance, or incoordination was observed upon repetitive testing.  X-rays conducted at the September 2006 VA examination revealed a 3 millimeter radiopaque foreign body in the soft tissues over the inferior portion of the mid-left clavicle.  A 4 by 1.5 centimeter hypopigmented scar over the left scapula that was level; not tender, disfigured, unstable; and of normal texture was also noted.  The examination report notes no ulceration, adherence, signs of cellulites, tissue loss, or keloid.  

An August 2009 VA examination report (conducted in connection with claims not currently before the Board) notes that the Veteran's left shoulder showed no signs of edema, instability, abnormal movement, effusion, weakness, redness, heat, deformity, guarding of movement, malalignment, drainage, or subluxation.  Tenderness of the left shoulder was noted.  Range of motion testing revealed full range of motion in the left shoulder joint without pain.  The VA examination report notes that the left shoulder was additionally limited by pain after repetitive use but no additional limitation of motion was noted.  Joint function on the left was not additionally limited by fatigue, weakness, lack of endurance, or incoordination upon repetitive use.  A September 2010 VA treatment record notes that X-rays revealed a 3 millimeter metallic density in the coracoclavicular ligament.

In a December 2012 written statement, the Veteran's physician-spouse reported that she does not have experience with gunshot wound injuries, but opined that, based on the location of the entrance scar (scapula) in relation to the location of the third bullet fragment (under the clavicle in the front of the torso) it is more likely than not that the bullet penetrated through one or more muscle groups and caused some degree of tissue scarring along the way.  The Veteran's physician-spouse reported that she had observed the Veteran complain about lack of endurance, pain, and stiffness in his left shoulder.  The Veteran's physician-spouse noted an entrance scar on the upper left scapula that was 3 by 1.5 centimeters and sensitive to the touch.

At an October 2013 VA shoulder examination, the Veteran reported tenderness to touch of the bullet scar but denied weakness from the wound.  The Veteran reported flare-ups of left shoulder pain.  Range of motion testing of the left shoulder conducted at the October 2013 VA examination revealed flexion and abduction to 90 degrees, with objective evidence of painful motion at 80 degrees.  No additional limitation of motion was noted upon repetitive testing.  The VA examiner noted functional loss of less movement than normal and pain on movement.  The VA examination report notes 5/5 (normal) muscle strength in left shoulder abduction and flexion.  The VA examination report notes a potential left shoulder rotator cuff condition, with positive Hawkins' Impingement test, empty-can test, external rotation/infraspinatus strength test (external rotation against resistance), and lift-off subscapularis test (internal rotation).  The VA examiner noted a history of infrequent left shoulder subluxation of the scapulohumeral joint and left mild acromioclavicular separation.  The October 2013 VA examination report notes that the Veteran's gunshot wound scar was not greater than 39 square centimeters, nontender to palpation, not raised or depressed, and not inflamed.

An October 2013 VA muscle examination notes the Veteran is right hand dominant.  The VA examination report notes that the left shoulder and chest gunshot wound affected Muscle Group IV - shoulder girdle muscles (supraspinatus, infraspinatus, and teres minor, subscapularis, and coracobrachialis).  The Veteran reported weakness initially after the injury which improved and the VA examiner noted no notable weakness or evidence of muscle loss.  The VA examination report notes that the Veteran did not have any of the cardinal signs and symptoms (loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement) of muscle disability, had normal (5/5) muscle strength in all muscle groups tested, and did not have muscle atrophy.  X-rays taken at the October 2013 VA muscle examination note evidence of retained shell fragments and/or shrapnel near the medial aspect of the left scapula.  The VA examiner noted that the Veteran is unable to wash his back or lift his arms to greater than 90 degrees because of pain. 

Based on the above, the Board finds that the criteria for an initial rating in excess of 10 percent for the service-connected left shoulder and chest gunshot wound residuals have not been met or more nearly approximated.  38 C.F.R. §§ 4.3, 4.7, 4.73.  For the entire initial rating period, the left shoulder and chest gunshot wound residuals have been manifested by a deep penetrating wound from a single bullet with retained bullet fragment; weakness initially after injury that resolved; subjective complaints of lack of endurance, pain, and stiffness; impairment of outward and inward rotation of the arm; and a 6 square centimeter scar with tenderness over the area surrounding the scar, more nearly approximating moderate impairment of Muscle Group IV.  The Board finds that the left shoulder and chest gunshot wound residuals have not more nearly approximated moderately severe impairment of Muscle Group IV.

First, while the Veteran has noted limitation of motion of the left shoulder (see October 2013), the Veteran is also service connected for residuals of left shoulder injury and chronic acromioclavicular separation of the left shoulder joint under 38 C.F.R. § 4.71a, Diagnostic Code 5299-5201.  Diagnostic Code 5201 pertains to limitation of motion of the arm.  38 C.F.R. § 4.71a.  As such, to assign a higher disability rating for the service-connected left shoulder and chest gunshot wound residuals based on limitation of motion of the left shoulder joint would violate the prohibition against pyramiding as this symptom is contemplated by the rating currently assigned under Diagnostic Code 5201 for limitation of motion of the left arm.  38 C.F.R. § 4.14 (2013); Esteban v. Brown, 6 Vet. App. 259, 261 (1994) (the critical element is that none of the symptomatology for any condition is duplicative of or overlapping with the symptomatology of the other condition).  Further, as discussed below, the Board is assigning a separate 10 percent disability rating for the left shoulder and chest gunshot wound scar; therefore, the pan and limitations attributable to this scar may not also be used to assign a rating for the gunshot wound residuals because to do so would violate the rule against pyramiding at 38 C.F.R. § 4.14 (the rating of the same symptoms under various diagnoses is to be avoided). 

The service treatment records do not show hospitalization for a prolonged period for treatment of the left shoulder and chest gunshot wound.  Rather service treatment records reflect that the Veteran was hospitalized for one day in connection with the gunshot wound and received subsequent outpatient treatment for the following 10 days.  The service treatment records and other evidence of record also do not reflect prolonged infection or sloughing of soft parts in relation to the left shoulder gunshot wound.  38 C.F.R. § 4.56(d)(3).  The VA examination reports and VA and private treatment records also do not reflect indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles of the left shoulder and chest compared with the sound side.  Id.  The April 2006 VA treatment record notes no muscle atrophy and normal (5) muscle strength in all extremities.  The September 2006 VA examination report notes no muscle atrophy or weakness, normal muscle tone, and no objective evidence of pain, fatigue, weakness, lack of endurance, or incoordination.  The October 2013 VA shoulder examination report notes normal (5/5) muscle strength in left shoulder abduction and flexion.  The October 2013 VA muscle examination report noted that the Veteran did not have muscle atrophy and further indicates that the Veteran did not have any of the cardinal signs and symptoms (loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement) of muscle disability.  

While the Veteran's physician-spouse opined that, based on the location of the entrance scar (scapula) in relation to the location of the third bullet fragment (under the clavicle in the front of the torso) it is more likely than not that the bullet penetrated through one or more muscle groups and caused some degree of tissue scarring, the Board finds that this is outweighed by the other, more probative evidence of record.  The Veteran's physician-spouse specifically reported that she does not have experience with gunshot wound injuries.  See December 2012 written statement.  Further, the October 2013 VA muscle examiner specifically indicated that the left shoulder and chest gunshot wound residuals specifically, and only, affected Muscle Group IV.  Based on the above, the Board finds that the gunshot wound did not track through multiple muscle groups.  

For the reasons discussed above, the Board finds that the Veteran's disability picture more nearly approximates the criteria for a 10 percent moderate muscle disability, as reflected by the Veteran's symptoms and the level of impairment caused by the Muscle Group IV injury; therefore, a disability rating in excess of 10 percent for the service-connected left shoulder and chest gunshot wound residuals is not warranted for any period.  See 38 C.F.R. §§ 4.3, 4.7.

Separate Rating for Left Shoulder and Chest Gunshot Wound Scar

The Board has also considered whether assignment of a separate evaluation under any other of the applicable diagnostic codes is appropriate in this case.  The Board finds that, for the entire initial rating period on appeal, the criteria for a separate 10 percent disability rating under Diagnostic Code 7804 for the left shoulder and chest gunshot wound scar is supported by the evidence of this case.  

The Veteran filed the initial claim for service connection for left shoulder and chest gunshot wound residuals in July 2006.  During the pendency of this appeal, the criteria for rating scars were revised, effective October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008) (codified at 38 C.F.R. § 4.118, Diagnostic Codes 7800 to 7805).  The amendment applies to all applications for benefits received by VA on or after October 23, 2008 or if a veteran was previously evaluated under those codes and requests review under the "new" criteria.  See id.  As the Veteran's initial applications for benefits was received by VA before October 23, 2008 and the Veteran has not requested review under the "new" criteria, these revisions do not apply to the present case.  Id.  Rather consideration of whether a separate disability rating for the scar will be considered solely under the criteria effective as to the date of the July 2006 claim for service connection.  

Diagnostic Code 7800 rates scars of the head, face, or neck based upon disfigurement, and does not apply in this case as the service-connected gunshot wound is located on the Veteran's left shoulder and chest.  38 C.F.R. § 4.118.  

Under Diagnostic Code 7801, scars other than on the head, face, or neck that are deep or cause limited motion are to be evaluated as 10 percent disabling for areas exceeding 6 square inches (39 square centimeters), 20 percent disabling for areas exceeding 12 square inches (77 square centimeters), 30 percent disabling for areas exceeding 72 square inches (465 square centimeters), and 40 percent disabling for areas exceeding 144 square inches (929 square centimeters).  Note (2) under that code provides that a deep scar is defined as one associated with underlying soft tissue damage.  Id.  

Under Diagnostic Code 7802, a 10 percent rating is warranted for superficial scars that do not cause limited motion, in an area or areas of 144 square inches (929 square centimeters) or greater.  Note (2) under that code provides that a superficial scar is defined as one not associated with underlying soft tissue damage.  Id.  Under Diagnostic Code 7803, a 10 percent rating is warranted for superficial and unstable scars.  Note (1) under that code provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Id.  Under Diagnostic Code 7804, a 10 percent rating is warranted for superficial scars that are painful on examination.  Id.  According to Diagnostic Code 7805, other scars are to be evaluated based on the limitation of function of the affected body part.  Id.

The September 2006 VA examination report notes a 4 by 1.5 centimeter hypopigmented scar over the left scapula that is level; not tender, disfigured, unstable; and of normal texture.  The examination report notes no ulceration, adherence, signs of cellulites, tissue loss, or keloid.  At the March 2010 DRO hearing, the Veteran testified that the gunshot wound scar was tender.  At the October 2012 Board hearing, the Veteran testified that the scar tissue around the wound is sensitive to the touch.  The Veteran testified that the scar has been tender since the original gunshot wound in service.  In a December 2012 written statement, the Veteran's physician-spouse reported, upon physical examination, the Veteran had an entrance scar on the upper left scapula that was about 3 by 1.5 centimeters that was sensitive to the touch.  The October 2013 VA examination report notes that the Veteran's gunshot wound scar was not greater than 39 square centimeters, tender to palpation, raised, depressed, or inflamed.

As noted above, the Veteran has consistently reported that the left shoulder and chest scar is tender to touch.  The Veteran is competent to testify regarding observable symptoms, such as tenderness associated with a scar, because this requires only personal knowledge as it comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  For the entire initial rating period, the gunshot wound scar has been characterized as 6 square centimeters and tender to palpation.  Resolving reasonable doubt in favor of the Veteran, the Board finds that a separate initial rating of 10 percent, but no higher, is warranted under Diagnostic Code 7804 for the entire initial rating period for a tender scar.  38 C.F.R. §§ 4.3, 4.7.

The Board further finds that a higher rating in excess of 10 percent for the left shoulder and chest gunshot wound scar is not warranted for any part of the initial rating period.  As noted above, the Veteran's scar is not of the head, face or neck; therefore, Diagnostic Code 7800 is not applicable.  38 C.F.R. § 4.118.  The left shoulder and chest scar has been shown to be only 6 square centimeters in size; therefore, a compensable evaluation is also not warranted under Diagnostic Codes 7801 or 7802.  Id.  The September 2006 VA examiner included clinical findings indicating that the scar was not unstable; therefore, a compensable rating is not warranted under Diagnostic Code 7803.  Id.  Finally, the evidence of record does not indicate scar is productive of limitation of function of the left shoulder and chest nor has the Veteran alleged otherwise; therefore, a compensable rating is not warranted under Diagnostic Code 7805.  Id.  

Based on the above, and resolving reasonable doubt in favor of the Veteran, a separate 10 percent disability rating, but no higher, for the scar associated with the service-connected left shoulder and chest gunshot wound is warranted for the entire initial rating period.  38 C.F.R. §§ 4.3, 4.7.

Initial Ratings for Thoracolumbar Spine Disability

The Veteran is in receipt of a 10 percent initial disability rating for the rating period prior to October 30, 2013 and a 20 percent disability rating from October 30, 2013 for the thoracolumbar spine disability under Diagnostic Code 5243.  Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243), unless Diagnostic Code 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25 (2013).  38 C.F.R. § 4.71a.  Ratings under the General Rating Formula are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  

Under the General Rating Formula, a 10 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees, but not greater than 85 degrees; combined range of motion of the thoracolumbar spine greater than 120 degrees, but not greater than 235 degrees; muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine at 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is assigned for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a.

The General Formula for Diseases and Injuries of the Spine also, in pertinent part, provide the following Notes:

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  Id.  

Note (2): (See also Plate V.)  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees; extension is zero to 30 degrees; left and right lateral flexion are zero to 30 degrees; and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The combined normal range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of the spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.  

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision, restricted opening of the mouth and chewing, breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia, atlantoaxial or cervical subluxation or dislocation; or neurological symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis).  Id.  

Under Diagnostic Code 5243 (Intervertebral Disc Syndrome), a 10 percent disability rating is assigned with incapacitating episodes having a total duration of at least 1 weeks but less than 2 weeks during the past 12 months; a 20 percent disability rating is assigned with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating is assigned with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a maximum 60 percent disability rating is assigned with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Id.

Diagnostic Code 5243 provides the following Notes: 

Note (1): An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. 

Note (2): If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment should be evaluated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  Id.

Further, Diagnostic Code 5010 represents arthritis due to trauma, substantiated by x-ray findings, which in turn is to be rated under Diagnostic Code 5003 as degenerative arthritis (hypertrophic or osteoarthritis).  38 C.F.R. § 4.71a.  Degenerative arthritis established by X-ray findings will be rated based on limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  When, however, the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is warranted if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and a 20 percent evaluation is authorized if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  Id., Diagnostic Code 5003.

Notes (1) and (2) under Diagnostic Code 5003 provides the following: Note
(1) provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be combined with ratings based on limitation of motion.  Note 
(2) provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be utilized in rating conditions listed under Diagnostic Codes 5013 to 5024, inclusive.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Notes (1) and (2).  

The Veteran contends generally that the service-connected thoracolumbar spine disability has manifested in more severe symptoms than that contemplated by the 10 and 20 percent initial disability "staged" ratings assigned.  Specifically, in a November 2009 substantive appeal (VA Form 9), the Veteran contended that he has a well-documented history of pain, limited motion, spasms, and tenderness in his back.  The Veteran reported that he has been prescribed various medications for back pain and muscle spasms.  The Veteran contended that he has severely limited range of motion of the back in addition to severe pain, muscle spasms, and guarding that make it difficult for him to walk or to even sit up on many days.  The Veteran contended that he should be awarded a 20 percent disability rating under Diagnostic Code 5242 for degenerative arthritis of the spine, a 20 percent rating under Diagnostic Code 5243 for intervertebral disc syndrome, and a 10 percent disability rating under Diagnostic Code 5236 for sacroiliac injury and weakness.

At the March 2010 DRO hearing, the Veteran testified that it feels like his back sometimes dislocates and that he has muscle spasms.  The Veteran testified that he could not bend over and touch his toes and was able to bend backwards some, reporting difficulty putting on his shoes because he cannot bend over.  At the October 2012 Board hearing, the Veteran testified that he has muscle spasms in his lower back that requires him to either sit down, take muscle relaxants, or use a TENS unit.  The Veteran testified that his muscle spasms affect the way he walks resulting in an abnormal gait.  The Veteran reported that his back has worsened in the last few years causing him to walk with a limp.  The Veteran's spouse testified that the Veteran' has trouble bending over to put on socks and shoes.  The Veteran testified that he can walk 200 to 300 meters before his back starts gradually getting tenser and that, if he does not sit down, his back muscles spasm preventing him from moving.

As discussed in detail below, for the initial rating period prior to October 30, 2013, the Board finds that the criteria for an initial rating in excess of 10 percent for the service-connected thoracolumbar spine disability have not been met or more nearly approximated.  For the period prior to October 30, 2013, the Veteran's thoracolumbar spine disability has been manifested by thoracolumbar degenerative disc disease and osteoarthritis and sacroiliac joint arthritis; pain; noncompensable limitation of motion; muscle spasms that have not resulted in abnormal gait or abnormal spinal contour; normal spinal alignment and curvature; and subjective complaints of stiffness, fatigability, tenderness, lack of endurance, and weakness.

VA treatment and private records dated from August 2002 to December 2012 as well as the Veteran's own statements through the course of this appeal reflect that the Veteran has consistently reported chronic low back pain.  A January 2005 VA treatment record notes that the Veteran reported that the pain is worse when going from a seated to a standing position.  The Veteran reported that his back catches from time to time with different movements and that he has to let his muscles relax.  The treatment record notes that palpation of the spine reflected increasing muscle tension in the thoracic vertebrae region, but no pain was elicited.  May 2005 VA treatment records note that the Veteran reported being unable to tie his shoes without a great deal of discomfort.  The treatment records note that the Veteran's spine alignment was within normal limits and no muscle spasms were noted.  The Veteran reported constant, daily back pain with intermittent right arm numbness, back spasms, and lower extremity weakness.  

A July 2005 VA treatment record notes no spinal joint deformities, swelling, tenderness, erythema, or warmth as well as limited range of motion due to discomfort.  A subsequent July 2005 VA treatment record notes that active range of motion of the trunk was grossly within full limits with rotation and side bending causing pain in the thoracic region.  The treatment record notes marked increased lumbar lordosis and increased thoracic kyphosis with no real transition between segments; no appreciable increase in muscle turgor in the bilateral thoracic paraspinals; and alignment grossly within full limits.  The treatment record notes that the Veteran's spine alignment may contribute to his back pain.

A November 2005 VA treatment record notes that the Veteran reported painful muscle spasms that prevent him from performing certain activities.  The treatment record indicates that the Veteran's gait was normal.  The VA treatment record notes chronic central thoracic and lumbar spine pain.  January to March 2006 VA treatment records note that the Veteran had an antalgic gait.  The treatment records note that the Veteran reported increasing back muscle spasms that were painful, occur at least three to five times a day, last for a couple minutes to an hour at a time, and make it difficult to perform day-to-day activities. The VA treatments note that the Veteran had pretty severe debilitating muscle spasms that may be central in origin or possibility musculoskeletal in nature, with review of a previous CT scan showing some degenerative changes of the thoracic spine but no other evidence of any abnormalities.  February and August 2006 VA treatment records note limited range of motion of the low spine due to obesity and that the Veteran had a normal gait.  An April 2006 VA treatment record notes that the Veteran reported of painful muscle spasms and that he has been taking muscle relaxers. 

At a September 2006 VA examination, the Veteran reported weakness, stiffness, lack of endurance, fatigability, and chronic, intermittent pain occurring five to six times a day lasting for an hour in the lower back.  The Veteran reported that the pain travels down his right buttocks.  The Veteran reported that pain radiates to his right shoulder blades five to six times per day that lasts for five to 10 minutes and that he cannot function without medication during the pain.  The Veteran reported that he had a period of incapacitation one time in the past, but none in the previous year.  The Veteran reported difficulties ambulating, but the VA examiner noted the Veteran had no problems ambulating, doing so without assistance, and without utilizing any assistive device such as a cane or brace.  The Veteran reported that he cannot sleep very well because of low back pain; is unable to play sports, lift heavy items, or bend over; and at times, depending on the severity of the pain, cannot take care of his personal hygiene. 

The September 2006 VA examiner noted that the Veteran's posture and gait were normal and that he did not utilize any assistive device.  Physical examination of the spine conducted at the September 2006 VA examination showed that the spine was symmetrical in appearance on spinal motion and the curvature of the spine was normal.  The VA examiner noted no radiation of pain on movement, no muscle spasms or tenderness, and no ankylosis.  Range of motion testing revealed full range of motion without pain.  No pain, fatigue, weakness, lack of endurance, or incoordination was noted upon repetitive range of motion testing.  The VA examiner noted no radiculopathy or intervertebral disc syndrome and indicated that the sciatic nerve was normal left and right.  The VA examiner diagnosed the Veteran with osteoarthritis of the thoracic spine and of the sacroiliac joint.

A January 2007 VA treatment record notes a mild left paraspinal muscle spasm and that range of motion was "markedly limited" in flexion and lateral bending.  An April 2007 treatment record notes that the Veteran reported increasing back pain that may have a muscular component and was aggravated with movement.  A July 2007 VA treatment record notes active range of motion of the trunk as "flexion limited 20%, extension . . . limited 60%, SB [side bending] WFL [within full limits]."  A January 2008 VA treatment record notes that physical examination of the back revealed normal lordosis, no prominence of paraspinal muscles, no tenderness to palpation, and negative straight leg raises.  An August 2009 VA examination report (conducted in connection with claims not currently before the Board) notes that the Veteran's posture and gait was normal and the Veteran did not require any assistive device for ambulation.

At an April 2010 VA examination, the Veteran reported limitation in walking because of the spine condition, stating that he can walk 200 yards in 10 to 15 minutes.  In regard to osteoarthritis and degenerative disc disease of the thoracic and lumbar spine, the Veteran reported symptoms of stiffness, fatigue, spasms, decreased motion, paresthesia and numbness as well as weakness of the spine, leg, and foot.  The Veteran reported lower back pain occurring five timers per day as well as pain lasting for three days with pain exacerbated by physical activity and stress.  During flare-ups, the Veteran reported functional impairment of being unable to move when flared-up and limitation of motion of the joint described as pain with flexion, rotation, bending over, and sideways.  The Veteran reported that the thoracolumbar spine disability has not resulted in any incapacitation over the previous 12 months.  The Veteran reported overall functional impairments of being unable to sleep, do activities, heavy lifting, and walk without pain.

At the April 2010 VA examination, with respect to the osteoarthritis of the sacroiliac joint, the Veteran reported symptoms of weakness, stiffness, lack of endurance, fatigability, tenderness and pain.  The Veteran denied symptoms of swelling, heat, redness, giving way, locking, deformity, drainage, effusion, subluxation, and dislocation.  The Veteran reported experiencing flare-ups as often as five to six times per day that last for one hour and that are precipitated by physical activity and sitting.  The Veteran reported being unable to sit very long due to pain and being unable to bend over or rotate the torso due to pain.  The Veteran reported pain and having difficulty standing or walking.  The Veteran reported no periods of incapacitation over the previous 12 months.

The April 2010 VA examiner noted that the Veteran walks with a normal gait and that the Veteran uses a cane for ambulation.  The April 2010 VA examination report notes that physical examination of the thoracolumbar spine revealed no evidence of radiating pain on movement, muscle spasms, guarding of movement, or weakness.  Spinal contour was preserved, though tenderness was noted, and there was symmetry of spinal motion with normal curves of the spine.  The VA examination reports notes normal muscle tone and no ankylosis of the thoracolumbar spine.  Range of motion testing conducted at the April 2010 VA examination reflects full range of motion without pain initially or on repetition, and the report notes that spine function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  The VA examiner noted no intervertebral disc syndrome.  The VA examiner noted no effect of the spine conditions on the Veteran's usual occupation or on daily activities.  

After a review of all the evidence of record, both lay and medical, the Board finds that, for the period prior to October 30, 2013, the criteria for an initial rating in excess of 10 percent for the service-connected thoracolumbar spine disability have not been met or more nearly approximated.  38 C.F.R. §§ 4.3, 4.7, 4.71a.  A rating in excess of 10 percent requires forward flexion of the thoracolumbar spine to 60 degrees or less; combined range of motion of the thoracolumbar spine not greater than 120 degrees; muscle spasm, guarding, or localized tenderness severe enough to result in abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; or incapacitating episodes with physician ordered bed rest having a total duration of at least 2 weeks in a 12 month period.  

For the period prior to October 30, 2013, the Veteran's thoracolumbar spine flexion and combined ranges of motion were consistently greater than 60 degrees for flexion and 120 degrees for combined range of motion for a 20 percent rating.  The July 2005 VA treatment record notes active range of motion of the trunk grossly within full limits.  The September 2006 and April 2010 VA examination reports note full range of motion without pain.  While a January 2007 VA treatment record notes that the Veteran's range of motion was "markedly limited" in flexion and lateral bending and a July 2007 VA treatment record notes active range of motion of the trunk as "flexion limited 20%, extension . . . limited 60%, SB [side bending] WFL [within full limits]," it is not clear from the record what these percentages indicate or what "markedly limited" means.  Flexion limited by 20 percent would amount to 70 degrees, which show more flexion than that degree of limitation required for a 20 percent rating.  February and August 2006 VA treatment records also note limited range of motion, but do not denote the extent of the limitation.  Further, the April 2010 VA examination report notes that the Veteran had full range of motion of the thoracolumbar spine.  The Board finds that the weight of the evidence demonstrates that the Veteran's flexion or total combined range of motion of the thoracolumbar spine has not been limited to, or more nearly approximated, 60 degrees of flexion or 120 degrees total combined range of motion as necessary for a 20 percent disability rating under the General Rating Formula.  38 C.F.R. § 4.71a.

For the period prior to October 30, 2013, the Board has considered whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See also DeLuca.  Here, there is no question that the Veteran's thoracolumbar spine disability has caused pain, which has restricted his overall motion.  The Veteran has consistently, in statements to the Board and statements made for the purpose of treatment, reported chronic low back pain.  At the April 2010 VA examination, the Veteran also reported subjective feelings of weakness, stiffness, fatigability, tenderness, and pain.  The September 2006 and April 2010 VA examination reports note no evidence of objective evidence of painful motion or other functional limitation upon range of motion testing.  Rather the VA examination reports and VA treatment records indicate near full range of motion for the period prior to October 30, 2013; therefore, the degree of functional impairment does not warrant a higher evaluation based on limitation of motion.

For the period prior to October 30, 2013, the thoracolumbar spine disability was not manifested by ankylosis.  For point of explanation, ankylosis is "[s]tiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint."  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) (quoting from Stedman's Medical Dictionary 87 (25th ed. 1990)).  The September 2006 and April 2010 VA examination reports note that the Veteran did not have ankylosis and, instead, indicate full range of motion in the thoracolumbar spine.  

Further, the Board finds that the weight of the evidence is against a finding that the thoracolumbar spine disability was manifested by muscle spasm, guarding, or localized tenderness severe enough to result in abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  The Veteran has consistently reported experiencing muscle spasms in connection with the thoracolumbar spine disability.  At the October 2012 Board hearing, the Veteran further testified that the muscle spasms affect the way he walks resulting in an abnormal gait; however, the Board finds that this contention is not supported by the other, more specific and probative evidence of record.  The May 2005 VA treatment records note that the Veteran's spine alignment was within normal limits with no muscle spasms noted.  The July 2007 VA treatment record notes marked increase lumbar lordosis and thoracic kyphosis, but does not connect these conditions with the Veteran's reported muscle spasms.  A January 2008 VA treatment record notes normal lordosis.  While January to March 2006 VA treatment record notes that the Veteran had an antalgic gait and muscle spasms (though never indicating whether the muscle spasms caused the antalgic gait), November 2005 and February and August 2006 VA treatment records note that the Veteran's gait was normal.  

The September 2006 VA examiner noted that the Veteran's posture and gait were normal and that the spine was symmetrical with normal curvature.  The September 2006 VA examiner noted no muscle spasms or tenderness.  The August 2009 VA examination report notes that the Veteran's posture and gait were normal.  The April 2010 VA examiner noted that the Veteran had a normal gait, spinal contour was preserved (though tenderness was noted), and there was symmetry of spinal motion with normal curves of the spine.  The VA examiner noted no muscle spasms or guarding of movement.  Based on the above, the Board finds that, for the period prior to October 30, 2013, the Veteran's thoracolumbar spine disability was not manifested by muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

Finally, a higher disability rating is also not warranted under the Intervertebral Disc Syndrome Formula (incapacitating episodes) for the period prior to October 30, 2013.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  The evidence of record does not indicate any periods of incapacitation with physician ordered bed rest.  The September 2006 and April 2010 VA examiners noted no intervertebral disc syndrome.  At the September 2006 VA examination, the Veteran reported that, while he had one period of incapacitation in the past, he had no periods of incapacitation in the previous year.  At the April 2010 VA examination, the Veteran denied any periods of incapacitation over the previous 12 months.  

As discussed in detail below, for the rating period from October 30, 2013, the Board finds that the criteria for an initial rating in excess of 20 percent for the service-connected thoracolumbar spine disability have not been met or more nearly approximated.  From October 30, 2013, the Veteran's thoracolumbar spine disability has been manifested by thoracolumbar degenerative disc disease and osteoarthritis and sacroiliac joint arthritis; forward flexion to 60 degrees; objective evidence of painful motion; interference with sitting, standing, and weight-bearing; and combined range of motion to 160 degrees, more nearly approximating the criteria for a 20 percent disability rating.

At an October 2013 VA examination, the Veteran reported flare-ups approximately twice a month that last three to four days during which he takes muscle relaxers and pain medication.  Range of motion testing of the thoracolumbar spine conducted at the examination reflects forward flexion to 60 degrees, with objective evidence of painful motion at 60 degrees; extension to 20 degrees, with objective evidence of painful motion at 20 degrees; bilateral lateral flexion to 20 degrees, with objective evidence of painful motion at 20 degrees; and bilateral lateral rotation to 20 degrees, with objective evidence of painful motion at 20 degrees.  No additional limitation of motion was noted upon repetitive testing.  The VA examiner noted functional impairment of less movement than normal, pain on movement, and interference with sitting, standing, and weight-bearing.  The VA examiner noted pain over the thoracic and lumbar spine vertebral bodies and paraspinal region.  The VA examination report notes that the Veteran did not have guarding, muscle spasm, or muscle atrophy of the thoracolumbar spine.  The VA examination report notes no radicular pain, other signs or symptoms of radiculopathy, or intervertebral disc syndrome.  The VA examiner noted that the thoracolumbar spine disability limits the Veteran's ability to lift, twist, and bend.

After a review of all the evidence of record, both lay and medical, the Board finds that, for the period from October 30, 2013, the criteria for an initial rating in excess of 20 percent for the service-connected thoracolumbar disability have not been met or more nearly approximated.  38 C.F.R. §§ 4.3, 4.7, 4.71a.  A rating in excess of 20 percent requires incapacitating episodes requiring physician ordered bed rest having a total duration of at least 4 weeks during a 12 month period or forward flexion of the thoracolumbar spine to 30 degrees or less.  For the period from October 30, 2013, the most limited the Veteran's thoracolumbar spine flexion was ever shown to be was 60 degrees (see October 30, 2013 VA examination report), which is greater than the 30 degree limit for a 40 percent rating under the General Rating Formula.  38 C.F.R. § 4.71a.  The thoracolumbar spine disability also has not been manifested by ankylosis.  See October 2013 VA examination report.  

For the period from October 30, 2013, the Board has considered whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca.  Here, there is no question that the Veteran's thoracolumbar spine disability has caused pain, which has restricted his overall motion.  The Veteran has consistently, in statements to the Board and statements made for the purpose of treatment, reported chronic low back pain.  At the October 2013 VA examination, range of motion testing reflected forward flexion to 60 degrees, with objective evidence of painful motion and the VA examiner noted functional impairment of less movement than normal, pain on movement, and interference with sitting, standing, and weight-bearing.  The VA examiner noted no additional limitation of motion upon repetitive testing, including as due to functional loss; therefore, the Board finds that the degree of impairment does not warrant a higher evaluation based on limitation of motion.

Further, a higher disability rating is not warranted under the Intervertebral Disc Syndrome Formula (incapacitating episodes) for the period from October 30, 2013.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  The October 2013 VA examination report notes no intervertebral disc syndrome or episodes of incapacitation over the previous 12 month period.  

The Board also finds that a separate compensable rating is not warranted based on neurologic impairment.  A March 2005 VA treatment record notes that the Veteran denied radiculopathy into the extremities.  A November 2005 VA treatment record notes that the Veteran reported subjective weakness into the left leg but there was no typical pattern of radicular symptoms down either leg.  The September 2006 VA examiner noted no radiculopathy and indicated that the sciatic nerve was normal left and right.  A May 2008 VA treatment record notes that the Veteran denied any radiating pain from back to legs.  The VA treatment record notes that there was not enough electrophysiological evidence of radiculopathy based on EMG results.  The October 2013 VA examination report notes no radicular pain or other signs or symptoms of radiculopathy.  As the weight of the evidence does not support finding of neurologic impairment associated with the service-connected thoracolumbar spine disability, the Board finds that a separate compensable rating is not warranted based on neurologic impairment.

Finally, in the November 2009 substantive appeal, the Veteran contended that he should be awarded a 20 percent disability rating under Diagnostic Code 5242 for degenerative arthritis of the spine, a 20 percent rating under Diagnostic Code 5243 for intervertebral disc syndrome, and a 10 percent disability rating under Diagnostic Code 5236 for sacroiliac injury and weakness.  These diagnostic codes are all rated under the same criteria.  38 C.F.R. § 4.71a.  Assigning such separate disability ratings for the service-connected thoracolumbar spine disability would constitute pyramiding because it would compensate the Veteran multiple times for the same lumbar spine symptomatology or impairment.  38 C.F.R. § 4.14; Estaban, 6 Vet. App. at 261 (the critical element is that none of the symptomatology for any condition is duplicative of or overlapping with the symptomatology of the other condition).  

Based on the above, the Board finds that an initial disability in excess of 10 percent for the initial rating period prior to October 30, 2013 and in excess of 20 percent from October 30, 2013, for the service-connected thoracolumbar spine disability is not warranted.  The Board has also considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against this appeal, the doctrine is not for application.  38 C.F.R. §§ 4.3, 4.7.  Accordingly, the criteria for an initial rating in excess of 10 percent prior to October 30, 2013 and in excess of 20 percent from October 30, 2013 for the service-connected thoracolumbar spine disability have not been met.

Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation would have been warranted for the thoracolumbar spine disability or left shoulder and chest gunshot wound residuals and scar for any part of the rating period.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  
38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's thoracolumbar spine disability are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The Veteran's thoracolumbar spine disability has been manifested by arthritis, muscle spasms, limitation of motion, including due to pain.  The schedular rating criteria specifically provides ratings for painful arthritis (Diagnostic Code 5003, 38 C.F.R. § 4.59) and limitation of motion and muscle spasms (Diagnostic Codes 5235 to 5242), including motion limited to orthopedic factors such as pain and weakness (38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca), which are incorporated into the schedular rating criteria.  In this case, comparing the Veteran's disability level and symptomatology of the thoracolumbar disability to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned ratings are, therefore, adequate.

The Board also finds that the symptomatology and impairment caused by the Veteran's left shoulder and chest gunshot wound scar are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, Diagnostic Code 7804, specifically provides for disability ratings based on painful scars.  Considering the lay and medical evidence, the Veteran's scar is characterized by one scar that is 6 square centimeters and tender to palpation.  In this case, comparing the Veteran's disability level and symptomatology of the left shoulder and chest scar to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned rating is, therefore, adequate.

The Board also finds that the symptomology and impairment caused by the Veteran's left shoulder and chest gunshot wound residuals are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  In this case, the Veteran's left shoulder and chest gunshot wound residuals have been manifested by a deep penetrating wound from a single bullet with retained bullet fragment; weakness initially after injury that resolved; subjective complaints of lack of endurance, pain, and stiffness; impairment of outward and inward rotation of the arm; and a 6 square centimeter scar with tenderness over the surrounding area.  The schedular rating criteria specifically provides for disability ratings based on injuries of different muscle groups (here Diagnostic Code 5304 for Muscle Group IV) and also criteria for evaluation the level of impairment based on history and current residuals (see 38 C.F.R. § 4.56).  In this case, comparing the Veteran's disability level and symptomatology of the left shoulder and chest gunshot wound residuals to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned rating is, therefore, adequate.

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.               38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working 

time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  In the absence of exceptional factors associated with the back disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) may be part of an increased rating claim when such claim is expressly raised by a veteran or reasonably raised by the record.  The Veteran is in receipt of a 100 percent combined disability rating from August 30, 2005; therefore, any claim for a TDIU for the initial rating period from August 30, 2005 is rendered moot because a TDIU may be assigned where the schedular rating is less than total.  38 C.F.R. § 4.16(a).  See also Green v West, 11 Vet. App. 472, 276 (1998) (holding that, if a 100 percent schedular rating is granted, a veteran is not also entitled to TDIU for the same period); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law is dispositive, the claim must be denied due to a lack of legal merit).  

For the initial rating period prior to when the 100 percent combined schedular disability rating was granted (July 15, 2005 to August 30, 2005), a January 2007 paystub indicates that the Veteran was employed full time and the Veteran has not indicated anything contrary; thus, the Board finds that Rice is inapplicable to the 

initial rating period from July 15, 2005 to August 30, 2005 because neither the Veteran nor the evidence suggests unemployability due to the service-connected disabilities.  


ORDER

An initial disability rating in excess of 10 percent for left shoulder (minor) and chest gunshot wound residuals with retained metal fragments is denied.

A separate 10 percent disability rating for left shoulder (minor) and chest gunshot wound scar is granted.

An initial disability rating in excess of 10 percent for the period prior to October 30, 2013 and in excess of 20 percent from October 30, 2013 for thoracolumbar degenerative disc disease and osteoarthritis and sacroiliac joint arthritis is denied.




____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


